



ARMOUR RESIDENTIAL REIT, INC.
SECOND AMENDED AND RESTATED
2009 STOCK INCENTIVE PLAN


1.ESTABLISHMENT, EFFECTIVE DATE AND TERM
ARMOUR Residential REIT, Inc., a Maryland corporation hereby establishes the
ARMOUR Residential REIT, Inc. Second Amended and Restated 2009 Stock Incentive
Plan.  The Effective Date of the Plan shall be the date that the Plan was
approved by the Board in accordance with the laws of the State of Maryland or
such later date as provided in the resolutions adopting the Plan; provided,
however, that the shareholders of ARMOUR shall have approved this Plan within
twelve months following such approval by the Board. Any Award issued under the
Plan prior to the shareholders’ approval of the Plan shall be contingent on such
approval.
2.    PURPOSE
The purpose of the Plan is to enable ARMOUR to attract, retain, reward and
motivate Eligible Individuals by providing them with an opportunity to acquire
or increase a proprietary interest in ARMOUR and to incentivize them to expend
maximum effort for the growth and success of the Company, so as to strengthen
the mutuality of the interests between the Eligible Individuals and the
shareholders of ARMOUR.  
3.    ELIGIBILITY
Awards may be granted under the Plan to any Eligible Individual, as determined
by the Committee from time to time, on the basis of their importance to the
business of the Company pursuant to the terms of the Plan.
4.    ADMINISTRATION
(a)    Committee. The Plan shall be administered by the Committee, which shall
have the full power and authority to take all actions, and to make all
determinations not inconsistent with the specific terms and provisions of the
Plan deemed by the Committee to be necessary or appropriate to the
administration of the Plan, any Award granted or any Award Agreement entered
into hereunder.  The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan or in any Award Agreement in the manner
and to the extent it shall deem expedient to carry the Plan into effect as it
may determine in its sole discretion.  The decisions by the Committee shall be
final, conclusive and binding with respect to the interpretation and
administration of the Plan, any Award or any Award Agreement entered into under
the Plan.
(b)    Delegation to Officers or Employees. The Committee may designate officers
or employees of the Company to assist the Committee in the administration of the
Plan.  The Committee may delegate authority to officers or employees of the
Company to grant Awards and execute Award Agreements or other documents on
behalf of the Committee in connection with the administration of the Plan,
subject to whatever limitations or restrictions the Committee may impose and in
accordance with applicable law.
(c)    Designation of Advisors. The Committee may designate professional
advisors to assist the Committee in the administration of the Plan.  The
Committee may employ such legal counsel, consultants, and agents as it may deem
desirable for the administration of the Plan and may rely upon any advice and
any computation received from any

    

--------------------------------------------------------------------------------



such counsel, consultant, or agent.  The Company shall pay all expenses and
costs incurred by the Committee for the engagement of any such counsel,
consultant, or agent.
(d)    Participants Outside the U.S. In order to  conform with the provisions of
local laws and regulations in foreign countries in which the Company operates,
the Committee shall have the sole discretion to (i) modify the terms and
conditions of the Awards granted under the Plan to Eligible Individuals located
outside the United States; (ii) establish subplans with such modifications as
may be necessary or advisable under the circumstances present by local laws and
regulations; and (iii) take any action which it deems advisable to comply with
or otherwise reflect any necessary governmental regulatory procedures, or to
obtain any exemptions or approvals necessary with respect to the Plan or any
subplan established hereunder.
(e)    Liability and Indemnification. No Covered Individual shall be liable for
any action or determination made in good faith with respect to the Plan, any
Award granted hereunder or any Award Agreement entered into hereunder.  The
Company shall, to the maximum extent permitted by applicable law and the
Articles of Incorporation and Bylaws of ARMOUR, indemnify and hold harmless each
Covered Individual against any cost or expense (including reasonable attorney
fees reasonably acceptable to the Company) or liability (including any amount
paid in settlement of a claim with the approval of the Company), and amounts
advanced to such Covered Individual necessary to pay the foregoing at the
earliest time and to the fullest extent permitted, arising out of any act or
omission to act in connection with the Plan, any Award granted hereunder or any
Award Agreement entered into hereunder.  Such indemnification shall be in
addition to any rights of indemnification such individuals may have under
applicable law or under the Articles of Incorporation or Bylaws of ARMOUR.
 Notwithstanding anything else herein, this indemnification will not apply to
the actions or determinations made by a Covered Individual with regard to Awards
granted to such Covered Individual under the Plan or arising out of such Covered
Individual’s own fraud or bad faith.
5.    SHARES OF COMMON STOCK SUBJECT TO PLAN
(a)    Shares Available for Awards. The Common Stock that may be issued pursuant
to Awards granted under the Plan shall be treasury shares or authorized but
unissued shares of the Common Stock.  The total number of shares of Common Stock
that may be issued pursuant to Awards granted under the Plan shall be 15,000,000
shares of Common Stock.
(b)    Certain Limitations on Specific Types of Awards. The granting of Awards
under this Plan shall be subject to the following limitations:
(i)    With respect to the shares of Common Stock reserved pursuant to this
Section, a maximum of one hundred percent (100%) of such shares may be issued in
connection with Awards, other than Options and Stock Appreciation Rights, that
are settled in Common Stock;  
(ii)    With respect to the shares of Common Stock reserved pursuant to this
Section, a maximum of six million  (6,000,000) of such shares may be subject to
grants of Options or Stock Appreciation Rights to any one Eligible Individual
during any one fiscal year;
(iii)    With respect to the shares of Common Stock reserved pursuant to this
Section, a maximum of six million (6,000,000) of such shares may be subject to
grants of Performance Shares, Restricted Stock, and Awards of Common Stock to
any one Eligible Individual during any one fiscal year; and
(iv)    The maximum value at Grant Date of grants of Performance Units which may
be granted to any one Eligible Individual during any one fiscal year shall be
one million dollars ($1,000,000).

    

--------------------------------------------------------------------------------



(c)    Reduction of Shares Available for Awards. Upon the granting of an Award,
the number of shares of Common Stock available under this Section hereof for the
granting of further Awards shall be reduced as follows:
(i)    In connection with the granting of an Option or Stock Appreciation Right,
the number of shares of Common Stock shall be reduced by the full number of
shares of Common Stock subject to the Option or Stock Appreciation Right; and
(ii)    In connection with the granting of an Award that may be settled in
Common Stock, other than the granting of an Option or Stock Appreciation Right,
the number of shares of Common Stock shall be reduced by the full number of
shares of Common Stock subject to the Award.
(d)    Cancelled, Forfeited, or Surrendered Awards. Notwithstanding anything to
the contrary in this Plan, if any Award that may be settled in Common Stock is
cancelled, forfeited, terminated or settled in cash for any reason, the shares
of Common Stock that were subject to such Award shall, to the extent cancelled,
forfeited, terminated or settled in cash, immediately become available for
future Awards granted under the Plan as if said Award had never been granted;
provided, however, that any shares of Common Stock subject to an Award which are
tendered cancelled, forfeited, withheld or terminated in order to pay the
Exercise Price, purchase price or any taxes or tax withholdings on an Award
shall not be available for future Awards granted under the Plan.
(e)    Recapitalization. If the outstanding shares of Common Stock are increased
or decreased or changed into or exchanged for a different number or kind of
shares or other securities of ARMOUR by reason of any recapitalization,
reclassification, reorganization, stock split, reverse split, combination of
shares, exchange of shares, stock dividend or other distribution payable in
capital stock of ARMOUR or other increase or decrease in such shares effected
without receipt of consideration by ARMOUR occurring after the Effective Date,
an appropriate and proportionate adjustment shall be made by the Committee to
(i) the aggregate number and kind of shares of Common Stock available under the
Plan, (ii) the aggregate limit of the number of shares of Common Stock that may
be granted pursuant to an Incentive Stock Option, (iii) the aggregate limit of
the number of shares of Common Stock that may be issued in connection with
Awards, other than Stock Options and Stock Appreciation Rights, that are settled
in Common Stock, (iv) the limits on the number of shares of Common Stock that
may be granted to an Eligible Employee in any one fiscal year, (v) the
calculation of the reduction or increase of shares of Common Stock available
under the Plan, (vi) the number and kind of shares of Common Stock issuable upon
exercise (or vesting) of outstanding Awards granted under the Plan; and/or (vii)
the Exercise Price of outstanding Options granted under the Plan.  No fractional
shares of Common Stock or units of other securities shall be issued pursuant to
any such adjustment under this Section 5(e), and any fractions resulting from
any such adjustment shall be eliminated in each case by rounding downward to the
nearest whole share or unit.  Any adjustments made under this Section 5(e) with
respect to any Incentive Stock Options must be made in accordance with Code
Section 424.
6.    OPTIONS
(a)    Grant of Options. Subject to the terms and conditions of the Plan, the
Committee may grant to such Eligible Individuals as the Committee may determine,
Options to purchase such number of shares of Common Stock and on such terms and
conditions as the Committee shall determine in its sole and absolute discretion.
  Each grant of an Option shall satisfy the requirements set forth in this
Section.
(b)    Type of Options. Each Option granted under the Plan may be designated by
the Committee, in its sole discretion, as either (i) an Incentive Stock Option,
or (ii) a Non-Qualified Stock Option.  Options designated as Incentive Stock
Options that fail to continue to meet the requirements of Code Section 422 shall
be re-designated as Non-Qualified Stock Options automatically on the date of
such failure to continue to meet such requirements without further action by the
Committee.  In the absence of any designation, Options granted under the Plan
will be deemed to be Non-Qualified Stock Options.

    

--------------------------------------------------------------------------------



(c)    Exercise Price. Subject to the limitations set forth in the Plan relating
to Incentive Stock Options, the Exercise Price of an Option shall be fixed by
the Committee and stated in the respective Award Agreement, provided that the
Exercise Price of the shares of Common Stock subject to such Option may not be
less than Fair Market Value of such Common Stock on the Grant Date, or if
greater, the par value of the Common Stock.
(d)    Limitation on Repricing. Unless such action is approved by ARMOUR’s
shareholders in accordance with applicable law: (i) no outstanding Option
granted under the Plan may be amended to provide an Exercise Price that is lower
than the then-current Exercise Price of such outstanding Option (other than
adjustments to the Exercise Price pursuant to Sections 5(e) and 11); (ii) the
Committee may not cancel any outstanding Option and grant in substitution
therefore new Awards under the Plan covering the same or a different number of
shares of Common Stock and having an Exercise Price lower than the then-current
Exercise Price of the cancelled Option (other than adjustments to the Exercise
Price pursuant to Sections 5(e) and 11); (iii) the Committee may not authorize
the repurchase of an outstanding Option which has an Exercise Price that is
higher than the then-current fair market value of the Common Stock (other than
adjustments to the Exercise Price pursuant to Sections 5(e) and 11); and (iv)
the Committee may not cancel any outstanding Option and grant in substitution
therefore new Awards as part of a strategy to materially enhance the position of
the holder of such Options or Stock Appreciation Rights with respect to their
value as of the time of such substitution (other than adjustments pursuant to
Sections 5(e) and 11).
(e)    Limitation on Option Period. Subject to the limitations set forth in the
Plan relating to Incentive Stock Options and unless otherwise provided by the
Committee, Options granted under the Plan and all rights to purchase Common
Stock thereunder shall terminate no later than the tenth anniversary of the
Grant Date of such Options, or on such earlier date as may be stated in the
Award Agreement relating to such Option.  In the case of Options expiring prior
to the tenth anniversary of the Grant Date, the Committee may in its discretion,
at any time prior to the expiration or termination of said Options, extend the
term of any such Options for such additional period as it may determine, but in
no event beyond the tenth anniversary of the Grant Date thereof.  
(f)    Limitations on Incentive Stock Options. Notwithstanding any other
provisions of the Plan, the following provisions shall apply with respect to
Incentive Stock Options granted pursuant to the Plan.
(g)    Limitation on Grants. Incentive Stock Options may only be granted to
Section 424 Employees.  The aggregate Fair Market Value (determined at the time
such Incentive Stock Option is granted) of the shares of Common Stock for which
any individual may have Incentive Stock Options which first become vested and
exercisable in any calendar year (under all incentive stock option plans of the
Company) shall not exceed $100,000.  Options granted to such individual in
excess of the $100,000 limitation, and any Options issued subsequently which
first become vested and exercisable in the same calendar year, shall
automatically be treated as Non-Qualified Stock Options.
(i)    Minimum Exercise Price. In no event may the Exercise Price of a share of
Common Stock subject an Incentive Stock Option be less than 100% of the Fair
Market Value of such share of Common Stock on the Grant Date.
(ii)    Ten Percent Shareholder. Notwithstanding any other provision of the Plan
to the contrary, in the case of Incentive Stock Options granted to a Section 424
Employee who, at the time the Option is granted, owns (after application of the
rules set forth in Code Section 424(d)) stock possessing more than ten percent
of the total combined voting power of all classes of stock of ARMOUR, such
Incentive Stock Options (i) must have an Exercise Price per share of Common
Stock that is at least 110% of the Fair Market Value as of the Grant Date of a
share of Common Stock, and (ii) must not be exercisable after the fifth
anniversary of the Grant Date.
(h)    Vesting Schedule and Conditions. No Options may be exercised prior to the
satisfaction of the conditions and vesting schedule provided for in the Award
Agreement relating thereto or in the Plan.

    

--------------------------------------------------------------------------------



(i)    Exercise. When the conditions to the exercise of an Option have been
satisfied, the Participant may exercise the Option only in accordance with the
following provisions.  The Participant shall deliver to ARMOUR a written notice
stating that the Participant is exercising the Option and specifying the number
of shares of Common Stock which are to be purchased pursuant to the Option, and
such notice shall be accompanied by payment in full of the Exercise Price of the
shares for which the Option is being exercised, by one or more of the methods
provided for in the Plan.  Unless otherwise provided by the Committee, said
notice must be delivered to ARMOUR at its principal office and addressed to the
attention of Chief Financial Officer.  An attempt to exercise any Option granted
hereunder other than as set forth in the Plan shall be invalid and of no force
and effect.
(j)    Payment. Payment of the Exercise Price for the shares of Common Stock
purchased pursuant to the exercise of an Option shall be made by one of the
following methods:
(i)    by cash, certified or cashier’s check, bank draft or money order;  
(ii)    through the delivery to ARMOUR of shares of Common Stock which have been
previously owned by the Participant for the requisite period necessary to avoid
a charge to ARMOUR’s earnings for financial reporting purposes; such shares
shall be valued, for purposes of determining the extent to which the Exercise
Price has been paid thereby, at their Fair Market Value on the date of exercise;
without limiting the foregoing, the Committee may require the Participant to
furnish an opinion of counsel acceptable to the Committee to the effect that
such delivery would not result in ARMOUR incurring any liability under Section
16(b) of the Exchange Act;
(iii)    through a “cashless exercise sale and remittance procedure” pursuant to
which the Participant shall concurrently provide irrevocable instructions (A) to
a brokerage firm approved by the Committee to effect the immediate sale of the
purchased shares and remit to ARMOUR, out of the sale proceeds available on the
settlement date, sufficient funds to cover the aggregate Exercise Price payable
for the purchased shares plus all applicable federal, state and local income,
employment, excise, foreign and other taxes required to be withheld by the
Company by reason of such exercise and (B) to ARMOUR to deliver the certificates
for the purchased shares directly to such brokerage firm in order to complete
the sale; or
(iv)    by any other method which the Committee, in its sole and absolute
discretion and to the extent permitted by applicable law, may permit.
(k)    Termination of Employment, Disability or Death. Unless otherwise provided
in an Award Agreement, upon the termination of the employment or other service
of a Participant with Company for any reason, all of the Participant’s
outstanding Options (whether vested or unvested) shall be subject to the rules
of this paragraph.  Upon such termination, the Participant’s unvested Options
shall expire.   Notwithstanding anything in this Plan to the contrary, the
Committee may provide, in its sole and absolute discretion, that following the
termination of employment or other service of a Participant with the Company for
any reason (i) any unvested Options held by the Participant that vest solely
upon a future service requirement shall vest in whole or in part, at any time
subsequent to such termination of employment or other service, and or (ii) a
Participant or the Participant’s estate, devisee or heir at law (whichever is
applicable), may exercise an Option, in whole or in part, at any time subsequent
to such termination of employment or other service and prior to the termination
of the Option pursuant to its terms.  Unless otherwise determined by the
Committee, temporary absence from employment because of illness, vacation,
approved leaves of absence or military service shall not constitute a
termination of employment or other service.
(i)    Termination for Reason Other Than Cause, Disability or Death. If a
Participant’s termination of employment or other service is for any reason other
than death, Disability, Cause or a voluntary termination within ninety (90) days
after occurrence of an event which would be grounds for termination of
employment or other service by the Company for Cause, any Option held by such
Participant, may be exercised, to the extent exercisable at

    

--------------------------------------------------------------------------------



termination, by the Participant at any time within a period not to exceed ninety
(90) days from the date of such termination, but in no event after the
termination of the Option pursuant to its terms.
(ii)    Disability. If a Participant’s termination of employment or other
service with the Company is by reason of a Disability of such Participant, the
Participant shall have the right at any time within a period not to exceed one
(1) year after such termination, but in no event after the termination of the
Option pursuant to its terms, to exercise, in whole or in part, any vested
portion of the Option held by such Participant at the date of such termination;
provided, however , that if the Participant dies within such period, any vested
Option held by such Participant upon death shall be exercisable by the
Participant’s estate, devisee or heir at law (whichever is applicable) for a
period not to exceed one (1) year after the Participant’s death, but in no event
after the termination of the Option pursuant to its terms.
(iii)    Death. If a Participant dies while in the employment or other service
of the Company, the Participant’s estate or the devisee named in the
Participant’s valid last will and testament or the Participant’s heir at law who
inherits the Option has the right, at any time within a period not to exceed one
(1) year after the date of such Participant’s death, but in no event after the
termination of the Option pursuant to its terms, to exercise, in whole or in
part, any portion of the vested Option held by such Participant at the date of
such Participant’s death.    
(iv)    Termination for Cause. In the event the termination is for Cause or is a
voluntary termination within ninety (90) days after occurrence of an event which
would be grounds for termination of employment or other service by the Company
for Cause (without regard to any notice or cure period requirement), any Option
held by the Participant at the time of such termination shall be deemed to have
terminated and expired upon the date of such termination.  
7.    STOCK APPRECIATION RIGHTS
(a)    Grant of Stock Appreciation Rights. Subject to the terms and conditions
of the Plan, the Committee may grant to such Eligible Individuals as the
Committee may determine, Stock Appreciation Rights, in such amounts and on such
terms and conditions as the Committee shall determine in its sole and absolute
discretion.  Each grant of a Stock Appreciation Right shall satisfy the
requirements as set forth in this Section.

    

--------------------------------------------------------------------------------



(b)    Terms and Conditions of Stock Appreciation Rights. The terms and
conditions (including, without limitation, the limitations on the Exercise
Price, exercise period, repricing (as set forth in Section 6(d) hereof) and
termination) of the Stock Appreciation Right shall be substantially identical
(to the extent possible taking into account the differences related to the
character of the Stock Appreciation Right) to the terms and conditions that
would have been applicable under Section 6 above were the grant of the Stock
Appreciation Rights a grant of an Option.    
(c)    Exercise of Stock Appreciation Rights. Stock Appreciation Rights shall be
exercised by a Participant only by written notice delivered to the Chief
Financial Officer of ARMOUR, specifying the number of shares of Common Stock
with respect to which the Stock Appreciation Right is being exercised.  
(d)    Payment of Stock Appreciation Right. Unless otherwise provided in an
Award Agreement, upon exercise of a Stock Appreciation Right, the Participant or
Participant’s estate, devisee or heir at law (whichever is applicable) shall be
entitled to receive payment, in cash, in shares of Common Stock, or in a
combination thereof, as determined by the Committee in its sole and absolute
discretion.  The amount of such payment shall be determined by multiplying the
excess, if any, of the Fair Market Value of a share of Common Stock on the date
of exercise over the Fair Market Value of a share of Common Stock on the Grant
Date, by the number of shares of Common Stock with respect to which the Stock
Appreciation Rights are then being exercised.  Notwithstanding the foregoing,
the Committee may limit in any manner the amount payable with respect to a Stock
Appreciation Right by including such limitation in the Award Agreement.
8.    RESTRICTED STOCK
(a)    Grant of Restricted Stock. Subject to the terms and conditions of the
Plan, the Committee may grant to such Eligible Individuals as the Committee may
determine, Restricted Stock, in such amounts and on such terms and conditions as
the Committee shall determine in its sole and absolute discretion.  Each grant
of Restricted Stock shall satisfy the requirements as set forth in this Section.
(b)    Restrictions. The Committee shall impose such restrictions on any
Restricted Stock granted pursuant to the Plan as it may deem advisable
including, without limitation; time based vesting restrictions, or the
attainment of Performance Goals. Shares of Restricted Stock subject to the
attainment of Performance Goals will be released from restrictions only after
the attainment of such Performance Goals has been certified by the Committee in
accordance with Section 9(d).
(c)    Certificates and Certificate Legend. With respect to a grant of
Restricted Stock, ARMOUR may issue a certificate evidencing such Restricted
Stock to the Participant or issue and hold such shares of Restricted Stock for
the benefit of the Participant until the applicable restrictions expire.  ARMOUR
may legend the certificate representing Restricted Stock to give appropriate
notice of such restrictions.  In addition to any such legends, each certificate
representing shares of Restricted Stock granted pursuant to the Plan shall bear
the following legend:
“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, are subject
to certain terms, conditions, and restrictions on transfer as set forth in The
ARMOUR Residential REIT, Inc. 2009 Stock Incentive Plan (the “Plan”), and in an
Agreement entered into by and between the registered owner of such shares and
the ARMOUR Residential REIT, Inc. (the “Company”), dated _____________ (the
“Award Agreement”).  A copy of the Plan and the Award Agreement may be obtained
from the Secretary of the Company.”
(d)    Removal of Restrictions. Except as otherwise provided in the Plan, shares
of Restricted Stock shall become freely transferable by the Participant upon the
lapse of the applicable restrictions.  Once the shares of  Restricted Stock are
released from the restrictions, the Participant shall be entitled to have the
legend required by paragraph (c) above

    

--------------------------------------------------------------------------------



removed from the share certificate evidencing such Restricted Stock and the
Company shall pay or distribute to the Participant all dividends and
distributions, if any, held in escrow by the Company with respect to such
Restricted Stock.
(e)    Shareholder Rights. Unless otherwise provided in an Award Agreement,
until the expiration of all applicable restrictions, (i) the Restricted Stock
shall be treated as outstanding, (ii) the Participant holding shares of
Restricted Stock may exercise full voting rights with respect to such shares,
and (iii) the Participant holding shares of Restricted Stock shall be entitled
to receive all dividends and other distributions paid with respect to such
shares while they are so held.  If any such dividends or distributions are paid
in shares of Common Stock, such shares shall be subject to the same restrictions
on transferability and forfeitability as the shares of Restricted Stock with
respect to which they were paid.  Notwithstanding anything to the contrary, at
the discretion of the Committee, all such dividends and distributions may be
held in escrow by the Company (subject to the same restrictions on
forfeitability) until all restrictions on the respective Restricted Stock have
lapsed.
(f)    Termination of Service. Unless otherwise provided in an Award Agreement,
if a Participant’s employment or other service with the Company terminates for
any reason, all unvested shares of Restricted Stock held by the Participant and
any dividends or distributions held in escrow by ARMOUR with respect to such
Restricted Stock shall be forfeited immediately and returned to the Company.
 Notwithstanding this paragraph , all grants of Restricted Stock that vest
solely upon the attainment of Performance Goals shall be treated pursuant to the
terms and conditions that would have been applicable under Section   9(e) as if
such grants of Restricted Stock were Awards of Performance Shares.
 Notwithstanding anything in this Plan to the contrary, the Committee may
provide, in its sole and absolute discretion, that following the termination of
employment or other service of a Participant with the Company for any reason,
any unvested shares of Restricted Stock held by the Participant that vest solely
upon a future service requirement shall vest in whole or in part, at any time
subsequent to such termination of employment or other service.
9.    PERFORMANCE SHARES AND PERFORMANCE UNITS
(a)    Grant of Performance Shares and Performance Units. Subject to the terms
and conditions of the Plan, the Committee may grant to such Eligible Individuals
as the Committee may determine, Performance Shares and Performance Units, in
such amounts and on such terms and conditions as the Committee shall determine
in its sole and absolute discretion.  Each grant of a Performance Share or a
Performance Unit shall satisfy the requirements as set forth in this Section.
(b)    Performance Goals. Performance Goals will be based on one or more of the
following criteria, as determined by the Committee in its absolute and sole
discretion: (i) the attainment of certain target levels of, or a specified
increase in, ARMOUR’s enterprise value or value creation targets; (ii) the
attainment of certain target levels of, or a percentage increase in, ARMOUR’s
after-tax or pre-tax profits including, without limitation, that attributable to
ARMOUR’s continuing and/or other operations; (iii) the attainment of certain
target levels of, or a specified increase relating to, ARMOUR’s operational cash
flow or  working capital, or a component thereof; (iv) the attainment of certain
target levels of, or a specified decrease relating to, ARMOUR’s operational
costs, or a component thereof (v) the attainment of a certain level of reduction
of, or other specified objectives with regard to limiting the level of increase
in all or a portion of bank debt or other of ARMOUR’s long-term or short-term
public or private debt or other similar financial obligations of ARMOUR, which
may be calculated net of cash balances and/or other offsets and adjustments as
may be established by the Committee; (vi) the attainment of a specified
percentage increase in earnings per share or earnings per share from ARMOUR’s
continuing operations; (vii) the attainment of certain target levels of, or a
specified percentage increase in, ARMOUR’s net sales, revenues, net income or
earnings before income tax or other exclusions; (viii) the attainment of certain
target levels of, or a specified increase in, ARMOUR’s return on capital
employed or return on invested capital; (ix) the attainment of certain target
levels of, or a percentage increase in, ARMOUR’s after-tax or pre-tax return on
shareholder equity; (x) the attainment of certain target levels in the fair
market value of ARMOUR’s Common Stock; (xi) the growth in the value of an
investment in the

    

--------------------------------------------------------------------------------



Common Stock assuming the reinvestment of dividends; (xii) successful  mergers,
acquisitions of other companies or assets and any cost savings or synergies
associated therewith and/or (xiii) the attainment of certain target levels of,
or a specified increase in, EBITDA (earnings before income tax, depreciation and
amortization).  In addition, Performance Goals may be based upon the attainment
by a subsidiary, division or other operational unit of ARMOUR of specified
levels of performance under one or more of the measures described above.
 Further, the Performance Goals may be based upon the attainment by ARMOUR (or a
subsidiary, division, facility or other operational unit of ARMOUR) of specified
levels of performance under one or more of the foregoing measures relative to
the performance of other corporations.  With respect to Awards intended to
qualify as performance-based compensation under Section 162(m) of the Code, to
the extent permitted under Section 162(m) of the Code (including, without
limitation, compliance with any requirements for shareholder approval), the
Committee may, in its sole and absolute discretion: (i) designate additional
business criteria upon which the Performance Goals may be based; (ii) modify,
amend or adjust the business criteria described herein; or (iii) incorporate in
the Performance Goals provisions regarding changes in accounting methods,
corporate transactions (including, without limitation, dispositions or
acquisitions) and similar events or circumstances. Performance Goals may include
a threshold level of performance below which no Award will be earned, levels of
performance at which an Award will become partially earned and a level at which
an Award will be fully earned.
(c)    Terms and Conditions of Performance Shares and Performance Units. The
applicable Award Agreement shall set forth (i) the number of Performance Shares
or the dollar value of Performance Units granted to the Participant; (ii) the
Performance Period and Performance Goals with respect to each such Award; (iii)
the threshold, target and maximum shares of Common Stock or dollar values of
each Performance Share or Performance Unit and corresponding Performance Goals,
and (iv) any other terms and conditions as the Committee determines in its sole
and absolute discretion.   The Committee shall establish, in its sole and
absolute discretion, the Performance Goals for the applicable Performance Period
for each Performance Share or Performance Unit granted hereunder.  Performance
Goals for different Participants and for different grants of Performance Shares
and Performance Units need not be identical.  A holder of Performance Shares or
Performance Units is not entitled to the rights of a holder of our Common Stock.
 No payments shall be made with respect to unvested Performance Shares and
Performance Units.
(d)    Determination and Payment of Performance Units or Performance Shares
Earned. As soon as practicable after the end of a Performance Period, the
Committee shall determine the extent to which Performance Shares or Performance
Units have been earned on the basis of the Company’s actual performance in
relation to the established Performance Goals as set forth in the applicable
Award Agreement and shall certify these results in writing.  No later than the
last day of the second month following the end of the calendar year in which the
applicable Performance Period ends, the amounts payable or distributable with
respect to Performance Shares or Performance Units shall be paid or distributed
to the Participant or the Participant’s estate, devisee or heir at law
(whichever is applicable).  Unless otherwise provided in an Award Agreement, the
Committee shall determine in its sole and absolute discretion whether payment
with respect to the Performance Share or Performance Unit shall be made in cash,
in shares of Common Stock, or in a combination thereof.  For purposes of making
payment or a distribution with respect to a Performance Share or Performance
Unit, the cash equivalent of a share of Common Stock shall be determined by the
Fair Market Value of the Common Stock on the day the Committee designates the
Performance Shares or Performance  Units to be payable.
(e)    Termination of Employment. Unless otherwise provided in an Award
Agreement, if a Participant’s employment or other service with the Company
terminates for any reason, all of the Participant’s outstanding Performance
Shares and Performance Units shall be subject to the rules of this Section.  
(i)    Termination for Reason Other Than Death or Disability. If a Participant’s
employment or other service with the Company terminates prior to the expiration
of a Performance Period with respect to any Performance Units or Performance
Shares held by such Participant for any reason other than death or Disability,
the outstanding Performance Units or Performance Shares held by such Participant
for which the Performance Period

    

--------------------------------------------------------------------------------



has not yet expired shall terminate upon such termination and the Participant
shall have no further rights pursuant to such Performance Units or Performance
Shares.
(ii)    Termination of Employment for Death or Disability. If a Participant’s
employment or other service with the Company terminates by reason of the
Participant’s death or Disability prior to the end of a Performance Period, the
Participant, or the Participant’s estate, devisee or heir at law (whichever is
applicable) shall be entitled to a payment of the Participant’s outstanding
Performance Units and Performance Share at the end of the applicable Performance
Period, pursuant to the terms of the Plan and the Participant’s Award Agreement;
provided, however , that the Participant shall be deemed to have earned only
that proportion (to the nearest whole unit or share) of the Performance Units or
Performance Shares granted to the Participant under such Award as the number of
full months of the Performance Period which have elapsed since the first day of
the Performance Period for which the Award was granted to the end of the month
in which the Participant’s termination of employment or other service, bears to
the total number of months in the Performance Period, subject to the attainment
of the Performance Goals associated with the Award as certified by the
Committee. The right to receive any remaining Performance Units or Performance
Shares shall be canceled and forfeited.
10.    OTHER AWARDS
Awards of shares of Common Stock, phantom stock, restricted stock units and
other awards that are valued in whole or in part by reference to, or otherwise
based on, Common Stock, may also be made, from time to time, to Eligible
Individuals as may be selected by the Committee.  Such Common Stock may be
issued in satisfaction of awards granted under any other plan sponsored by the
Company or compensation payable to an Eligible Individual.  In addition, such
awards may be made alone or in addition to or in connection with any other Award
granted hereunder.  The Committee may determine the terms and conditions of any
such award.  Each such award shall be evidenced by an Award Agreement between
the Eligible Individual and the Company which shall specify the number of shares
of Common Stock subject to the award, any consideration therefore, any vesting
or performance requirements and such other terms and conditions as the Committee
shall determine in its sole and absolute discretion.  
11.    CHANGE IN CONTROL
Unless otherwise provided in an Award Agreement, upon the occurrence of a Change
in Control of ARMOUR, the Committee may in its sole and absolute discretion,
provide on a case by case basis that (i) some or all outstanding Awards may
become immediately exercisable or vested, without regard to any limitation
imposed pursuant to this Plan, (ii) that all Awards shall terminate, provided
that Participants shall have the right, immediately prior to the occurrence of
such Change in Control and during such reasonable period as the Committee in its
sole discretion shall determine and designate, to exercise any vested Award in
whole or in part, (iii) that all Awards shall terminate, provided that
Participants shall be entitled to a cash payment equal to the Change in Control
Price with respect to shares subject to the vested portion of the Award net of
the Exercise Price thereof (if applicable), (iv)  provide that, in connection
with a liquidation or dissolution of ARMOUR, Awards shall convert into the right
to receive liquidation proceeds net of the Exercise Price (if applicable) and
(v) any combination of the foregoing.  In the event that the Committee does not
terminate or convert an Award upon a Change in Control of ARMOUR, then the Award
shall be assumed, or substantially equivalent Awards shall be substituted, by
the acquiring, or succeeding corporation (or an affiliate thereof).
12.    CHANGE IN STATUS OF PARENT OR SUBSIDIARY
Unless otherwise provided in an Award Agreement or otherwise determined by the
Committee, in the event that an entity or business unit which was previously a
part of the Company is no longer a part of the Company, as determined by the
Committee in its sole discretion, the Committee may, in its sole and absolute
discretion: (i) provide on a case by case basis that some or all outstanding
Awards held by a Participant employed by or performing service for such entity
or

    

--------------------------------------------------------------------------------



business unit may become immediately exercisable or vested, without regard to
any limitation imposed pursuant to this Plan; (ii) provide on a case by case
basis that some or all outstanding Awards held by a Participant employed by or
performing service for such entity or business unit may remain outstanding, may
continue to vest, and/or may remain exercisable for a period not exceeding one
(1) year, subject to the terms of the Award Agreement and this Plan; and/or (ii)
treat the employment or other services of a Participant employed by such entity
or business unit as terminated if such Participant is not employed by ARMOUR or
any entity that is a part of the Company immediately after such event.
13.    REQUIREMENTS OF LAW
(a)    Violations of Law. The Company shall not be required to sell or issue any
shares of Common Stock under any Award if the sale or issuance of such shares
would constitute a violation by the individual exercising the Award, the
Participant or the Company of any provisions of any law or regulation of any
governmental authority, including without limitation any provisions of the
Sarbanes-Oxley Act, and any other federal or state securities laws or
regulations.  Any determination in this connection by the Committee shall be
final, binding, and conclusive.  The Company shall not be obligated to take any
affirmative action in order to cause the exercise of an Award, the issuance of
shares pursuant thereto or the grant of an Award to comply with any law or
regulation of any governmental authority.
(b)    Registration. At the time of any exercise or receipt of any Award, the
Company may, if it shall determine it necessary or desirable for any reason,
require the Participant (or Participant’s heirs, legatees or legal
representative, as the case may be), as a condition to the exercise or grant
thereof, to deliver to the Company a written representation of present intention
to hold the shares for their own account as an investment and not with a view
to, or for sale in connection with, the distribution of such shares, except in
compliance with applicable federal and state securities laws with respect
thereto.  In the event such representation is required to be delivered, an
appropriate legend may be placed upon each certificate delivered to the
Participant (or Participant’s heirs, legatees or legal representative, as the
case may be) upon the Participant’s exercise of part or all of the Award or
receipt of an Award and a stop transfer order may be placed with the transfer
agent.  Each Award shall also be subject to the requirement that, if at any time
the Company determines, in its discretion, that the listing, registration or
qualification of the shares subject to the Award upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of or in connection
with, the issuance or purchase of the shares thereunder, the Award may not be
exercised in whole or in part and the restrictions on an Award may not be
removed unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Company in its sole discretion.  The Participant shall provide the Company
with any certificates, representations and information that the Company requests
and shall otherwise cooperate with the Company in obtaining any listing,
registration, qualification, consent or approval that the Company deems
necessary or appropriate.  The Company shall not be obligated to take any
affirmative action in order to cause the exercisability or vesting of an Award,
to cause the exercise of an Award or the issuance of shares pursuant thereto, or
to cause the grant of Award to comply with any law or regulation of any
governmental authority.
(c)    Withholding. The Committee may make such provisions and take such steps
as it may deem necessary or appropriate for the withholding of the minimum
amount of  taxes that the Company is required by any law or regulation of any
governmental authority, whether federal, state or local, domestic or foreign, to
withhold in connection with the grant or exercise of an Award, or the removal of
restrictions on an Award including, but not limited to: (i) the withholding of
delivery of shares of Common Stock until the holder reimburses the Company for
the amount the Company is required to withhold with respect to such taxes; (ii)
the canceling of any number of shares of Common Stock issuable in an amount
sufficient to reimburse the Company for the amount it is required to so
withhold; (iii) withholding the amount due from any such person’s wages or
compensation due to such person; or (iv)  requiring the Participant to pay the
Company cash in the amount the Company is required to withhold with respect to
such taxes.

    

--------------------------------------------------------------------------------



(d)    Governing Law. The Plan shall be governed by, and construed and enforced
in accordance with, the laws of the State of Maryland.
14.    GENERAL PROVISIONS
(a)    Award Agreements. All Awards granted pursuant to the Plan shall be
evidenced by an Award Agreement.  Each Award Agreement shall specify the terms
and conditions of the Award granted and shall contain any additional provisions
as the Committee shall deem appropriate, in its sole and absolute discretion
(including, to the extent that the Committee deems appropriate, provisions
relating to confidentiality, non-competition, non-solicitation and similar
matters).  The terms of each Award Agreement need not be identical for Eligible
Individuals provided that all Award Agreements comply with the terms of the
Plan.
(b)    Purchase Price. To the extent the purchase price of any Award granted
hereunder is less than par value of a share of Common Stock and such purchase
price is not permitted by applicable law, the per share purchase price shall be
deemed to be equal to the par value of a share of Common Stock.
(c)    Dividends and Dividend Equivalents. Except as provided by the Committee
in its sole and absolute discretion or as otherwise provided in Section 5 (e)
and subject to Section 8(e) and 9(c) of the Plan, a Participant shall not be
entitled to receive, currently or on a deferred basis, cash or stock dividends,
Dividend Equivalents, or cash payments in amounts equivalent to cash or stock
dividends on shares of Common Stock covered by an Award which has not vested or
an Option.  The Committee in its absolute and sole discretion may credit a
Participant’s Award with Dividend Equivalents with respect to any Awards.  To
the extent that dividends and distributions relating to an Award are held in
escrow by the Company, or Dividend Equivalents are credited to an Award, a
Participant shall not be entitled to any interest on any such amounts.  The
Committee may not grant Dividend Equivalents to an Award subject to
performance-based vesting to the extent that the grant of such Dividend
Equivalents would limit the Company’s deduction of the compensation payable
under such Award for federal tax purposes pursuant to Code Section 162(m).  
(d)    Deferral of Awards.. The Committee may from time to time establish
procedures pursuant to which a Participant may elect to defer, until a time or
times later than the vesting of an Award, receipt of all or a portion of the
shares of Common Stock or cash subject to such Award and to receive Common Stock
or cash at such later time or times, all on such terms and conditions as the
Committee shall determine.  The Committee shall not permit the deferral of an
Award unless counsel for ARMOUR determines that such action will not result in
adverse tax consequences to a Participant under Section 409A of the Code.  If
any such deferrals are permitted, then notwithstanding anything to the contrary
herein, a Participant who elects to defer receipt of Common Stock shall not have
any rights as a shareholder with respect to deferred shares of Common Stock
unless and until shares of Common Stock are actually delivered to the
Participant with respect thereto, except to the extent otherwise determined by
the Committee.
(e)    Prospective Employees. Notwithstanding anything to the contrary, any
Award granted to a Prospective Employee shall not become vested prior to the
date the Prospective Employee first becomes an employee of the Company.
(f)    Issuance of Certificates; Shareholder Rights. ARMOUR shall deliver to the
Participant a certificate evidencing the Participant’s ownership of shares of
Common Stock issued pursuant to the exercise of an Award as soon as
administratively practicable after satisfaction of all conditions relating to
the issuance of such shares.  A Participant shall not have any of the rights of
a shareholder with respect to such Common Stock prior to satisfaction of all
conditions relating to the issuance of such Common Stock, and, except as
expressly provided in the Plan, no adjustment shall be made for dividends,
distributions or other rights of any kind for which the record date is prior to
the date on which all such conditions have been satisfied.

    

--------------------------------------------------------------------------------



(g)    Transferability of Awards. A Participant may not Transfer an Award other
than by will or the laws of descent and distribution.  Awards may be exercised
during the Participant’s lifetime only by the Participant.  No Award shall be
liable for or subject to the debts, contracts, or liabilities of any
Participant, nor shall any Award be subject to legal process or attachment for
or against such person.  Any purported Transfer of an Award in contravention of
the provisions of the Plan shall have no force or effect and shall be null and
void, and the purported transferee of such Award shall not acquire any rights
with respect to such Award.  Notwithstanding anything to the contrary, the
Committee may in its sole and absolute discretion permit the Transfer of an
Award to a Participant’s “family member” as such term is defined in the Form 8-A
Registration Statement under the Securities Act of 1933, as amended, under such
terms and conditions as specified by the Committee.  In such case, such Award
shall be exercisable only by the transferee approved of by the Committee.  To
the extent that the Committee permits the Transfer of an Incentive Stock Option
to a “family member”, so that such Option fails to continue to satisfy the
requirements of an incentive stock option under the Code such Option shall
automatically be re-designated as a Non-Qualified Stock Option.
(h)    Buyout and Settlement Provisions. Except as prohibited in Section 6(d) of
the Plan, the Committee may at any time on behalf of ARMOUR offer to buy out any
Awards previously granted based on such terms and conditions as the Committee
shall determine which shall be communicated to the Participants at the time such
offer is made.
(i)    Use of Proceeds. The proceeds received by ARMOUR from the sale of Common
Stock pursuant to Awards granted under the Plan shall constitute general funds
of ARMOUR.
(j)    Modification or Substitution of an Award. Subject to the terms and
conditions of the Plan, the Committee may modify outstanding Awards.
 Notwithstanding the following, no modification of an Award shall adversely
affect any rights or obligations of the Participant under the applicable Award
Agreement without the Participant’s consent.  The Committee in its sole and
absolute discretion may rescind, modify, or waive any vesting requirements or
other conditions applicable to an Award.  Notwithstanding the foregoing, without
the approval of the shareholders of ARMOUR in accordance with applicable law, an
Award may not be modified to reduce the exercise price thereof nor may an Award
at a lower price be substituted for a surrender of an Award, provided that the
foregoing shall not apply to adjustments or substitutions in accordance with
Section 5 or Section 12.
(k)    Amendment and Termination of Plan. The Board may, at any time and from
time to time, amend, suspend or terminate the Plan as to any shares of Common
Stock as to which Awards have not been granted; provided, however, that the
approval of the shareholders of ARMOUR in accordance with applicable law and the
Articles of Incorporation and Bylaws of ARMOUR shall be required for any
amendment: (i) that changes the class of individuals eligible to receive Awards
under the Plan: (ii) that increases the maximum number of shares of Common Stock
in the aggregate that may be subject to Awards that are granted under the Plan
(except as permitted under Section 5 or Section 12 hereof): (iii) the approval
of which is necessary to comply with federal or state law (including without
limitation Section 162(m) of the Code and Rule 16b-3 under the Exchange Act) or
with the rules of any stock exchange or automated quotation system on which the
Common Stock may be listed or traded; or (iv) that proposes to eliminate a
requirement provided herein that the shareholders of ARMOUR must approve an
action to be undertaken under the Plan.  Except as permitted under Section 5 or
Section 12 hereof, no amendment, suspension or termination of the Plan shall,
without the consent of the holder of an Award, alter or impair rights or
obligations under any Award theretofore granted under the Plan.  Awards granted
prior to the termination of the Plan may extend beyond the date the Plan is
terminated and shall continue subject to the terms of the Plan as in effect on
the date the Plan is terminated.
(l)    Section 409A of the Code. The Plan is intended not to provide for
deferral of compensation for purposes of Section 409A of the Code, by means of
complying with Section 1.409A-1(b)(4) and/or Section 1.409A-1(b)(5) of the final
Treasury regulations issued under Section 409A of the Code. The provisions of
the Plan shall be interpreted in a manner that satisfies the requirements of
Section 1.409A-1(b)(4) and/or Section 1.409A-1(b)(5) of the final Treasury

    

--------------------------------------------------------------------------------



regulations issued under Section 409A of the Code and the Plan shall be operated
accordingly.  If any provision of the Plan or any term or condition of any Award
would otherwise frustrate or conflict with this intent, the provision, term or
condition will be interpreted and deemed amended so as to avoid this conflict.
In the event that following the application of the immediately preceding
paragraph, any Award is subject to Section 409A of the Code, the provisions of
Section 409A of the Code and the regulations issued thereunder are incorporated
herein by reference to the extent necessary for any Award that is subject
Section 409A of the Code to comply therewith. In such event, the provisions of
the Plan shall be interpreted in a manner that satisfies the requirements of
Section 409A of the Code and the related regulations, and the Plan shall be
operated accordingly.  If any provision of the Plan or any term or condition of
any Award would otherwise frustrate or conflict with this intent, the provision,
term or condition will be interpreted and deemed amended so as to avoid this
conflict.
Notwithstanding any other provisions of the Plan, the Company does not guarantee
to any Participant or any other person that any Award intended to be exempt from
Section 409A of the Code shall be so exempt, nor that any Award intended to
comply with Section 409A of the Code shall so comply, nor will the Company
indemnify, defend or hold harmless any individual with respect to the tax
consequences of any such failure.
(m)    Notification of 83(b) Election. If in connection with the grant of any
Award, any Participant makes an election permitted under Code Section 83(b),
such Participant must notify the Company in writing of such election within ten
(10) days of filing such election with the Internal Revenue Service.
(n)    Detrimental Activity. All Awards shall be subject to cancellation by the
Committee in accordance with the terms of this Section 14(n) if the Participant
engages in any Detrimental Activity.  To the extent that a Participant engages
in any Detrimental Activity at any time prior to, or during the one year period
after, any exercise or vesting of an Award but prior to a Change in Control, the
Company shall, upon the recommendation of the Committee, in its sole and
absolute discretion, be entitled to (i) immediately terminate and cancel any
Awards held by the Participant that have not yet been exercised, and/or (ii)
with respect to Awards of the Participant that have been previously exercised,
recover from the Participant at any time within two (2) years after such
exercise but prior to a Change in Control (and the Participant shall be
obligated to pay over to the Company with respect to any such Award previously
held by such Participant): (A) with respect to any Options exercised, an amount
equal to the excess of the Fair Market Value of the Common Stock for which any
Option was exercised over the Exercise Price paid (regardless of the form by
which payment was made) with respect to such Option; (B) with respect to any
Award other than an Option, any shares of Common Stock granted and vested
pursuant to such Award, and if such shares are not still owned by the
Participant, the Fair Market Value of such shares on the date they were issued,
or if later, the date all vesting restrictions were satisfied; and (C) any cash
or other property (other than Common Stock) received by the Participant from the
Company pursuant to an Award.  Without limiting the generality of the foregoing,
in the event that a Participant engages in any Detrimental Activity at any time
prior to any exercise of an Award and the Company exercises its remedies
pursuant to this Section 14(n) following the exercise of such Award, such
exercise shall be treated as having been null and void, provided that the
Company will nevertheless be entitled to recover the amounts referenced above.
(o)    Disclaimer of Rights. No provision in the Plan, any Award granted
hereunder, or any Award Agreement entered into pursuant to the Plan shall be
construed to confer upon any individual the right to remain in the employ of or
other service with the Company or to interfere in any way with the right and
authority of the Company either to increase or decrease the compensation of any
individual, including any holder of an Award, at any time, or to terminate any
employment or other relationship between any individual and the Company.  The
grant of an Award pursuant to the Plan shall not affect or limit in any way the
right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge,
consolidate, dissolve or liquidate, or to sell or transfer all or any part of
its business or assets.  

    

--------------------------------------------------------------------------------



(p)    Unfunded Status of Plan. The Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation.  With respect to any payments as
to which a Participant has a fixed and vested interest but which are not yet
made to such Participant by the Company, nothing contained herein shall give any
such Participant any rights that are greater than those of a general creditor of
the Company.
(q)    Nonexclusivity of Plan. The adoption of the Plan shall not be construed
as creating any limitations upon the right and authority of the Board to adopt
such other incentive compensation arrangements (which arrangements may be
applicable either generally to a class or classes of individuals or specifically
to a particular individual or individuals) as the Board in its sole and absolute
discretion determines desirable.
(r)    Other Benefits. No Award payment under the Plan shall be deemed
compensation for purposes of computing benefits under any retirement plan of the
Company or any agreement between a Participant and the Company, nor affect any
benefits under any other benefit plan of the Company now or subsequently in
effect under which benefits are based upon a Participant’s level of
compensation.
(s)    Headings .  The section headings in the Plan are for convenience only;
they form no part of this Agreement and shall not affect its interpretation.
(t)    Pronouns .  The use of any gender in the Plan shall be deemed to include
all genders, and the use of the singular shall be deemed to include the plural
and vice versa, wherever it appears appropriate from the context.
(u)    Successors and Assigns .  The Plan shall be binding on all successors of
the Company and all successors and permitted assigns of a Participant,
including, but not limited to, a Participant’s estate, devisee, or heir at law.
(v)    Severability .  If any provision of the Plan or any Award Agreement shall
be determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.
(w)    Notices .  Unless otherwise provided by the Committee, any communication
or notice required or permitted to be given under the Plan shall be in writing,
and mailed by registered or certified mail or delivered by hand, to ARMOUR, to
its principal place of business, attention: Chief Financial Officer, ARMOUR
Residential REIT, Inc., and if to the holder of an Award, to the address as
appearing on the records of the Company.

    

--------------------------------------------------------------------------------





APPENDIX A
DEFINITIONS
“ARMOUR” means ARMOUR Residential REIT, Inc., a Maryland Corporation, including
any successor thereto by merger, consolidation, acquisition or otherwise.
“Award” means any Common Stock, Option, Performance Share, Performance Unit,
Restricted Stock, Stock Appreciation Right or any other award granted pursuant
to the Plan.
“Award Agreement” means a written agreement entered into by ARMOUR and a
Participant setting forth the terms and conditions of the grant of an Award to
such Participant.
“Board” means the board of directors of ARMOUR.
“Cause” means, with respect to a termination of employment or other service with
the Company, a termination of employment or other service due to a Participant’s
dishonesty, fraud, insubordination, willful misconduct, refusal to perform
services (for any reason other than illness or incapacity) or materially
unsatisfactory performance of the Participant’s duties for the Company;
provided, however, that if the Participant and the Company have entered into an
employment agreement or consulting agreement which defines the term Cause, the
term Cause shall be defined in accordance with such agreement with respect to
any Award granted to the Participant on or after the effective date of the
respective employment or consulting agreement.  The Committee shall determine in
its sole and absolute discretion whether Cause exists for purposes of the Plan.
“Change in Control” shall be deemed to occur upon:
(a)    any “person” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than ARMOUR, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the shareholders of ARMOUR in substantially the same
proportions as their ownership of common stock of ARMOUR), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of ARMOUR representing thirty percent (30%) or more
of the combined voting power of ARMOUR’s then outstanding securities;
(b)    during any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in paragraph (a), (c), or (d) of this
Section) whose election by the Board or nomination for election by ARMOUR’s
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the two-year
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board;
(c)    a consummation of a merger, consolidation, reorganization, or other
business combination of ARMOUR with any other entity, other than a merger or
consolidation which would result in the voting securities of ARMOUR outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of ARMOUR or such surviving entity outstanding immediately after such
merger or consolidation; provided, however, that a merger or consolidation
effected to implement a recapitalization of ARMOUR (or similar transaction) in
which no person acquires thirty percent (30%) or more of the combined voting
power of ARMOUR’s then outstanding securities shall not constitute a Change in
Control; or

    

--------------------------------------------------------------------------------



(d)    complete liquidation of ARMOUR or the consummation of the sale or
disposition by ARMOUR of all or substantially all of ARMOUR’s assets other than
(x) the sale or disposition of all or substantially all of the assets of ARMOUR
to a person or persons who beneficially own, directly or indirectly, at least
fifty percent (50%) or more of the combined voting power of the outstanding
voting securities of ARMOUR at the time of the sale or (y) pursuant to a
spin-off type transaction, directly or indirectly, of such assets to the
shareholders of ARMOUR.
However, to the extent that Section 409A of the Code would cause an adverse tax
consequence to a Participant using the above definition, the term “Change in
Control” shall have the meaning ascribed to the phrase “Change in the Ownership
or Effective Control of a Corporation or in the Ownership of a Substantial
Portion of the Assets of a Corporation” under Treasury Department Regulation
1.409A-3(i)(5), as revised from time to time, and in the event that such
regulations are withdrawn or such phrase (or a substantially similar phrase)
ceases to be defined, as determined by the Committee.
“Change in Control Price” means the price per share of Common Stock paid in any
transaction related to a Change in Control of ARMOUR.
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.
“Committee” means a committee or sub-committee of the Board consisting of two or
more members of the Board, none of whom shall be an officer or other salaried
employee of the Company, and each of whom shall qualify in all respects as a
“non-employee director” as defined in Rule 16b-3 under the Exchange Act, and as
an “outside director” for purposes of Code Section 162(m).  If no Committee
exists, the functions of the Committee will be exercised by the Board; provided,
however, that a Committee shall be created prior to the grant of Awards to a
Covered Employee and that grants of Awards to a Covered Employee shall be made
only by such Committee.  Notwithstanding the foregoing, with respect to the
grant of Awards to non-employee directors, the Committee shall be the Board.
“Common Stock” means the common stock, par value $0.001 per share, of ARMOUR.
“Company” means ARMOUR, the subsidiaries of ARMOUR, and all other entities whose
financial statements are required to be consolidated with the financial
statements of ARMOUR pursuant to United States generally accepted accounting
principles, and any other entity determined to be an affiliate of ARMOUR as
determined by the Committee in its sole and absolute discretion.
“Covered Employee” means “covered employee” as defined in Code Section
162(m)(3).
“Covered Individual” means any current or former member of the Committee, any
current or former officer or director of the Company, or any individual
designated pursuant to Section 4(c).
“Detrimental Activity” means any of the following: (i) the disclosure to anyone
outside the Company, or the use in other than the Company’s business, without
written authorization from the Company, of any confidential information or
proprietary information, relating to the business of the Company, acquired by a
Participant prior to a termination of the Participant’s employment or service
with the Company; (ii) activity while employed or providing services that is
classified by the Company as a basis for a termination for Cause; (iii) the
Participant’s Disparagement, or inducement of others to do so, of the Company or
its past or present officers, directors, employees or services; or (iv) any
other conduct or act determined by the Committee, in its sole discretion, to be
injurious, detrimental or prejudicial to the interests of the Company.  For
purposes of subparagraph (i) above, the Chief Executive Officer and the General
Counsel of the Company shall each have authority to provide the Participant with
written authorization to engage in the activities contemplated thereby and no
other person shall have authority to provide the Participant with such
authorization.

    

--------------------------------------------------------------------------------



“Disability” means a “permanent and total disability” within the meaning of Code
Section 22(e)(3); provided, however , that if a Participant and the Company have
entered into an employment or consulting agreement which defines the term
Disability for purposes of such agreement, Disability shall be defined pursuant
to the definition in such agreement with respect to any Award granted to the
Participant on or after the effective date of the respective employment or
consulting agreement.  The Committee shall determine in its sole and absolute
discretion whether a Disability exists for purposes of the Plan.
“Disparagement” means making any comments or statements to the press, the
Company’s employees, clients or any other individuals or entities with whom the
Company has a business relationship, which could adversely affect in any manner:
(i) the conduct of the business of the Company (including, without limitation,
any products or business plans or prospects), or (ii) the business reputation of
the Company or any of its products, or its past or present officers, directors
or employees.
“Dividend Equivalents” means an amount equal to the cash dividends paid by the
Company upon one share of Common Stock subject to an Award granted to a
Participant under the Plan.
“Effective Date” shall mean the date that the Plan was approved by the
shareholders of ARMOUR in accordance with the laws of the State of Maryland or
such later date as provided in the resolutions adopting the Plan.    
“Eligible Individual” means any employee, officer, director (employee or
non-employee director) or consultant of the Company and any Prospective Employee
to whom Awards are granted in connection with an offer of future employment with
the Company, provided, however,  that for purposes of granting Options and Stock
Appreciation Rights there shall be excluded from the definition of Eligible
Individual any individual performing services for the Company, who does not
perform services for ARMOUR or any other entity with respect which Common Stock
is “service recipient stock” as such term is defined for purposes of the
Treasury regulations promulgated under Section 409A of the Code.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exercise Price” means the purchase price per share of each share of Common
Stock subject to an Award.
“Fair Market Value” means, unless otherwise required by the Code, as of any
date, the last sales price reported for the Common Stock on the day immediately
prior to such date (i) as reported by the national securities exchange in the
United States on which it is then traded, or (ii) if not traded on any such
national securities exchange, as quoted on an automated quotation system
sponsored by the National Association of Securities Dealers, Inc., or if the
Common Stock shall not have been reported or quoted on such date, on the first
day prior thereto on which the Common Stock was reported or quoted; provided,
however, that the Committee may modify the definition of Fair Market Value to
reflect any changes in the trading practices of any exchange or automated system
sponsored by the National Association of Securities Dealers, Inc. on which the
Common Stock is listed or traded.  If the Common Stock is not readily traded on
a national securities exchange or any system sponsored by the National
Association of Securities Dealers, Inc., the Fair Market Value shall be
determined in good faith by the Committee.
“Grant Date” means the date on which the Committee approves the grant of an
Award or such later date as is specified by the Committee and set forth in the
applicable Award Agreement.
“Incentive Stock Option” means an “incentive stock option” within the meaning of
Code Section 422.  
“Non-Qualified Stock Option” means an Option which is not an Incentive Stock
Option.
“Option” means an option to purchase Common Stock granted pursuant to Sections 6
of the Plan.

    

--------------------------------------------------------------------------------



“Participant” means any Eligible Individual who holds an Award under the Plan
and any of such individual’s successors or permitted assigns.
“Performance Goals” means the specified performance goals which have been
established by the Committee in connection with an Award.  
“Performance Period” means the period during which Performance Goals must be
achieved in connection with an Award granted under the Plan.
“Performance Share” means a right to receive a fixed number of shares of Common
Stock, or the cash equivalent, which is contingent on the achievement of certain
Performance Goals during a Performance Period.
“Performance Unit” means a right to receive a designated dollar value, or shares
of Common Stock of the equivalent value, which is contingent on the achievement
of Performance Goals during a Performance Period.
“Person” shall mean any person, corporation, partnership, joint venture or other
entity or any group (as such term is defined for purposes of Section 13(d) of
the Exchange Act), other than a parent or subsidiary of ARMOUR.
“Plan” means this ARMOUR Residential REIT, Inc. Second Amended and Restated 2009
Stock Incentive Plan.
“Prospective Employee” means any individual who has committed to become an
employee of the Company within sixty (60) days from the date an Award is granted
to such individual, provided, however,  that for purposes of granting Options
and Stock Appreciation Rights there shall be excluded for the definition of
Prospective Employee any individual who does commit to perform services for
ARMOUR or any other entity with respect which Common Stock is “service recipient
stock” as such term is defined for purposes of the Treasury regulations
promulgated under Section 409A of the Code.
“Restricted Stock” means Common Stock subject to certain restrictions, as
determined by the Committee, and granted pursuant to Section 8 hereunder.  
“Section 424 Employee” means an employee of ARMOUR or any “subsidiary
corporation” or “parent corporation” as such terms are defined in and in
accordance with Code Section 424.  The term “Section 424 Employee” also includes
employees of a corporation issuing or assuming any Options in a transaction to
which Code Section 424(a) applies.
“Stock Appreciation Right” means the right to receive all or some portion of the
increase in value of a fixed number of shares of Common Stock granted pursuant
to Section 7 hereunder.
“Transfer” means, as a noun, any direct or indirect, voluntary or involuntary,
exchange, sale, bequeath, pledge, mortgage, hypothecation, encumbrance,
distribution, transfer, gift, assignment or other disposition or attempted
disposition of, and, as a verb, directly or indirectly, voluntarily or
involuntarily, to exchange, sell, bequeath, pledge, mortgage, hypothecate,
encumber, distribute, transfer, give, assign or in any other manner whatsoever
dispose or attempt to dispose of.



    